Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 19 October 1811
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister—
Atkinson October 19th. 1811

I received your kind Letters yesterday by mail, & though I ought soon to have expected such an Event, yet I find it has shocked my nerves more than I should have thought—For he had so lately written to me, & his strength of mind appeared so brilliant, & so composed respecting my Sister, that I could not but please myself with the hope that his, life & usefulness might been continued, but it has pleased Heaven to spare “the dear good man” the anguish of seeing his beloved wife, laid in that Tomb, which I fear must soon close upon our—dear Sister—Mr Peabody, & I both wished to have joined our mouring relatives, & paid our last respect to him, of whom it never could be with more propriety be said, “that a godly man faileth, from among the Children of Men”—but Mr Peabody’s fall last Saturday has weakened his whole frame,—had not his bones, & Sinews been strongly knit together, it seem to human view as if it must have closed his Scene of action, & he too, been numbered with the Dead—He had a wound upon his Leg deep that I could lay my whole finger along—in his Hip, & under his right shoulder, places quite black now as big as my hand, that he cannot now walk upright, without spasms catching him—But thanks to a gracious Protector, he is geting better—
How will our dear Sister, support the trying Scenes to which she is called this Day—we pray Heaven, she may experience the Comforts of the holy religion, in which her belief is strong, & those Graces, & consolations be sent down, & impressed upon her mind, which her distressed so much require—& may the Staff of the great Shepherd support, & comfort her—either in life, or in Death—
When I heard how unstable, & deranged her mind had been was, it gave me pain—that one so good should be in such a State—But now I feel as if I longed to be with her, & treasure up those truths which flow from those Lips of kindness, which had devoutly kept Gods Laws, & made them the Rule of her Conduct—those Laws, which she told me she had ever loved—but trusted in the merits of the Redeemer for forgiveness, & acceptance—
We expect Mr Peabody’s Son, Daughter, & little Son, every hour—If my Sister should live, I shall try to come, if Mr Peabody gets better, if I stay but a few days—you will please to say everything from me, to her, which you may think proper—
It does indeed give me pleasure if Abby can be of benefit to my Friends—If we can but do good, that is our Errand in this world, & we should rejoice  whenever it is in our power—I hope she will conduct with propriety—she has never been called to witness much trouble of this kind—I hope it will have a good, & an abiding Effect upon her young mind—
Whatever cloathing she may want upon this mournful occasion, she must get, by your advice—I have here a black silk, which might be made up for her that was her Sisters, if I could sent it—but that could not answer for to day—
Our family will not be large this winter, & Mr Peabody says he will do the best he can for your little Grandson, or Sons—in which endeavour you know your Sister will cheerfully join—
May heaven be pleased to look down with pity, & support all of us—especially my Dear Sister through the trying Scenes of this Day—
the mail calls—your affectionate / Sister

E Peabody—William, & Richard, & Elizabeth are well—